JUDGMENT

MUSGRAVE, Judge:
The above-captioned actions were stayed pending this Court’s resolution of Cricket Hosiery, Inc. v. United States, Court Number 03-00533. On April 24 of this year, the Court issued a final judgment dismissing that action. See Cricket Hosiery, Inc. v. United States, 30 CIT_, 429 F. Supp. 2d 1338 (2006). On September 28, the Court ordered that each of the above-captioned plaintiffs "shall, within 30 days of the date of this Order, show cause why its action should not be dismissed for lack of prosecution.” To date, no plaintiff has come forward with any reason why these actions should not be dismissed. Therefore, pursuant to United States Court of International Trade Rule 41(b)(3), it is hereby
ORDERED that these actions are dismissed for lack of prosecution.
Schedule
Court Number Plaintiff
03-00707 Fila U.S.A. Inc.
03-00739 Eastern Pacific Apparel, Inc.
03-00740 Vans, Inc.
*1820Court Number Plaintiff
03-00707 Fila U.S.A. Inc.
03-00768 Firoze Fakhri
03-00769 Farbe, Inc.
03-00779 Capital Mercury Apparel, Ltd.
03-00802 G-Star Apparel, Inc.
03-00815 Franco Apparel Group, Inc.
03-00857 Esportia International, Inc.1
03-00873 Seattle Pacific Industries, Inc.
03-00877 Sears, Roebuck & Company
03-00892 Louisville Bedding Company
03-00929 Johnson & Johnson Consumer Products Companies, Inc.
03-00930 Impact Imports International, Inc.
04-00141 Sumitomo Corporation of America

 Also identified as Exportia International Incorporated.